Citation Nr: 0619306	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  06-01 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wilmington, Delaware


THE ISSUES

1.  Entitlement to an initial, compensable rating for herpes 
genitalis.

2.  Entitlement to an initial, compensable rating for spastic 
colon.

3.  Entitlement to an initial, compensable rating for 
obstructive bladder outlet syndrome.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for prostatitis.


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The appellant had active military service from August 1978 to 
August 2004.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 RO rating decision 
that, inter alia, granted service connection and assigned an 
initial 0 percent rating, each, for herpes genitalis, for 
spastic colon, for and obstructive bladder outlet syndrome, 
effective September 1, 2004; but denied service connection 
for sinusitis and for prostatitis.

The appellant filed a Notice of Disagreement (NOD) in 
February 2005, and the RO issued a Statement of the Case 
(SOC) in January 2006.  The appellant filed a VA 
Form 9 (Appeal to the Board of Veterans' Appeals) in January 
2006.

Inasmuch as the claims on appeal for higher rating involve 
disagreement with the initial ratings following a grant of 
service connection, the Board has characterized those claims 
in accordance with Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing original claims for higher ratings 
following a grant of service connection from claims for 
higher ratings for already service-connected disability).

For the reason expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the appellant when 
further action, on his part, is required.






REMAND

In his January 2006, VA Form 9, the appellant requested a 
video hearing before the Board. Because video hearings are 
scheduled by the RO, a remand of this matter to the RO is 
warranted..  See 38 C.F.R. § 20.704 (2005).

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

The RO should schedule the appellant for 
a video hearing in accordance with 
January 2006 request, following the usual 
procedures as set forth in 38 U.S.C.A. 
§ 7107 (West 2002) and 38 C.F.R. § 20.704 
(2005).  After the hearing, the RO should 
return the claims file to the Board in 
accordance with current appellant 
procedures.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).

